DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: JP-2012220530 (Gotoda, cited in applicant’s IDS) and US 2004/0062282 (Matsuoka) represent the closet prior art. Gotoda teaches a modulator (fig. 1, 14) with a plurality of quantum well layers (fig. 3, 1) and a plurality of alternating barrier layers (fig. 3, labels 2 and 2a).  Gotoda further teaches the plurality of well and barrier layers include p-type acceptor (fig. 3), but Gotoda only teaches the barrier layer includes an n-type donor (fig. 3, 2a). Further, Gotoda does not teach the effective carrier concentration claimed.  There is no clear motivation to modify Gotoda to meet these claimed limitations. Matsuoka also teaches a modulator with a MQW with alternating wells and barriers (fig. 12, 1104, [0146]). Matsuoka further teaches the MQW layers may include both p-type acceptors and n-type donors ([0158]). However, Matsuoka does not teach the effective carrier concentration claimed.  There is no clear motivation to modify Matsuoka to meet these claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.